Citation Nr: 0825299	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-32 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 6, 2002 
for the award of service connection for right knee 
disability, to include on the basis of clear and unmistakable 
error (CUE) in a January 14, 1981 rating decision that 
continued the denial of service connection for right knee 
disability.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision in 
which the RO in Houston, Texas granted service connection and 
assigned a 0 percent (noncompensable) rating for right knee 
disability, effective June 6, 2002.  The veteran filed a 
notice of disagreement (NOD) with the assigned effective date 
in July 2006, and the RO issued a statement of the case (SOC) 
in August 2006.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2006.  

The Board also notes that, in December 2005, the veteran 
filed a NOD with the initial, noncompensable rating assigned 
for right knee disability.  In a May 2006 rating decision, 
the RO granted an initial 10 percent rating for the 
disability, also effective June 6, 2002).  The RO issued a 
SOC on the matter of initial rating that same day; however, 
the veteran did not thereafter file a substantive appeal to 
perfect an appeal to the Board on that issue.  Thus, the 
appeal is limited to the earlier effective issue, as 
indicated on the title page.

In October 2005, custody of the file was transferred from the 
Houston RO to the Waco RO; hence, jurisdiction over the 
matter on appeal now rests with the Waco RO.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a January 14, 1981 rating decision, the RO continued 
the denial of service connection for right knee disability.  
Although the RO notified the veteran of this denial, he did 
not initiate an appeal.

3.  The veteran filed a new claim for service connection for 
right knee disability on June 6, 2002.

4.  The veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the 
time of the January 14, 1981 rating decision, or that the RO 
incorrectly applied the applicable statutory and regulatory 
provisions existing at that time.


CONCLUSIONS OF LAW

1.  The RO's January 14, 1981 rating decision continuing the 
denial of service connection for right knee disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2007).

2.  The claim for an effective date earlier than June 6, 2002 
for the award of service connection for right knee disability 
is without legal merit.  38 U.S.C.A. §§ 1541, 5110 (West 2002 
& Supp. 2007); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1981); 38 C.F.R. §§ 3.1, 3.50, 3.400 (2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1981).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this appeal, a March 2006 letter provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
August 2006 SOC, which reflects readjudication of the claim, 
discussed the legal authority governing effective dates for 
service-connected benefits and explained the reasons for the 
denial of the veteran's request for an earlier effective date 
in this case.  Moreover, the veteran has been afforded the 
opportunity to present evidence and argument with respect to 
the claim for an earlier effective date.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed the veteran.  As will be explained 
below, the claim lacks legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
the claim on appeal.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  Moreover, to the extent that the veteran 
argues that there was CUE in the RO's January 1981 denial of 
his claim, given the parameters of the law surrounding CUE 
claims (as explained in more detail below), the duties to 
notify and assist imposed by the VCAA are not applicable to 
such claims.  See Parker v. Principi, 15 Vet. App. 407 
(2002).

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date for a grant 
of benefits on the basis of the receipt of new and material 
evidence received after final disallowance, or in the case of 
reopened claims, is the date of receipt of the new claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly 
authorized representative, or a person acting as next friend 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  Id.

In this case, the RO originally denied service connection for 
residuals of a right knee injury in a February 1972 rating 
decision.  On June 30, 1980, the veteran filed a new claim 
for service connection for a right knee injury.  The RO 
denied the claim in a January 14, 1981 rating decision.  
Although notified of the January 1981 denial, the veteran did 
not appeal.  That decision therefore became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103.

The next communication from the veteran was his request to 
reopen the claim received on June 6, 2002.  Although the RO 
initially denied the veteran's request, the RO later reopened 
the claim and granted service connection for right knee 
disability in January 2005.  Pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r), the RO assigned an effective of 
June 6, 2002, the date of receipt of the new claim.

In his July 2006 NOD, the veteran asserted that January 14, 
1981 rating decision that denied service connection for his 
right knee disability involved CUE.  The veteran noted that 
the VA examiner who wrote the November 2004 report relating 
his current right knee disability to service was able to 
provide an opinion without any new evidence and even without 
the veteran being present.  The veteran added that the 
examiner lifted the diagnosis from the previous December 1980 
VA examination report.  The veteran stated that the examiner 
essentially found that the 1981 rating decision was 
incorrect.  The veteran then provided a summary of the 
evidence of record at the time of the 1981 decision, and 
asserted that the RO did not consider the evidence showing 
the chronicity or continuity of his disability.  These 
statements, indicating that the RO erred in its January 14, 
1981 decision continuing the denial of service connection for 
right knee disability, constitute a claim of CUE in that 
decision.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Thus, the veteran's argument suggests that, if CUE 
is found, the January 14, 1981 decision is not final, and the 
June 30, 1980 claim to reopen remained pending (and, thus 
provides a basis for assignment of an earlier effective date 
for service connection, i.e., the date of the June 1980 
claim).

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims has 
established a three-prong test.  The three prongs are: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than simple disagreement on how the facts were weighed or 
evaluated), or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

In this case, the evidence before the RO included the 
veteran's service medical records, post-service private 
medical records dated in June 1972, and reports of VA 
examinations conducted in January 1972 and December 1980.  

The veteran's service medical records show that he had no 
complaints regarding the right knee at his April 1969 pre-
induction examination and that examination at that time 
revealed a normal clinical evaluation of the lower 
extremities.  They also show that he injured his right knee 
playing football in November 1969 but that x-rays were 
normal, and that he twisted his right knee while running in 
May 1971 and that the impression was of a possible 
ligamentous tear.  The June 1971 separation examination 
report reflects complaints of right leg pain but evaluation 
of the lower extremities was normal.  

The January 1972 VA examination report reflects that the 
veteran does not have any complaints as far as the right knee 
is concerned.  The veteran stated that he injured his knee in 
service in 1969 at which time it was wrapped in an elastic 
bandage and subsequently improved.  He reported that he has 
had some occasional pain in the knee since but that the pain 
was tolerable.  He stated that he twisted the knee in June 
1971 at which time it was wrapped in an Ace bandage, he was 
given crutches, and he was flown to Oakland, California.  He 
then sought treatment at the Pittsburgh VA Hospital where he 
was advised to exercise the knee with weights and some 
physiotherapy, after which the knee felt better.  The veteran 
stated that he has had no more symptoms since then and that 
the knee does not bother him anymore.  

The June 1972 private medical records show a history of an 
in-service knee injury with episodes of pain since that time 
that has gradually worsened in the past three months.  They 
also show that the veteran was diagnosed with a right knee 
torn medial meniscus which was then surgically removed.  The 
meniscus was noted as frayed anteriorly.  The discharge 
summary reflects a history of pain in the right knee for 
approximately two years that has gradually been getting 
worse, that surgery was carried out and a torn medial 
meniscus was removed, and that the veteran was discharged in 
improved condition.  

The December 1980 VA examination report reflects x-ray 
findings of arthritis in the right knee and a diagnosis of 
residual strain of the right knee post medial meniscectomy 
with mild quadriceps atrophy and weakness.

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  The Board finds that, based on 
the record and the law that existed at the time of its 
January 1981 decision, the RO's denial of the veteran's claim 
did not constitute CUE.

At the time of the 1981 denial, service connection could be 
established by showing that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1981); 38 C.F.R. § 3.303(a) 
(1981).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, were 
service connected, unless clearly attributed to intercurrent 
causes.  This rule did not mean that any manifestation of 
joint pain in service would permit service connection of 
arthritis, first shown as a clearcut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there was required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity was established, 
there was no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology was required only 
where the condition noted during service (or in the 
presumptive period) was not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service was not 
adequately supported, then a showing of continuity after 
discharge was required to support the claim.  38 C.F.R. § 
3.303(b) (1981).  

Service connection could be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disability 
was due to disease or injury that was incurred or aggravated 
in service.  38 C.F.R. § 3.303(d) (1981).

Service connection was also considered to have been incurred 
in service for certain chronic diseases, such as arthritis, 
which manifested to a compensable degree (10 percent for 
arthritis) within a prescribed period after discharge from 
service (one year for arthritis), even though there was no 
evidence of such disease during the period of service.  This 
presumption was rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1981); 38 
C.F.R. §§ 3.307, 3.309 (1981).

As indicated above, the veteran asserts that the evidence of 
record at the time of the January 1981 rating decision showed 
the requisite chronicity or continuity of his disability to 
warrant service connection.  In his NOD, the veteran pointed 
out that during the January 1972 examination he complained of 
pain on and off in the right knee since discharge.  He also 
noted that the June 1972 private medical records reflect a 
history of episodes of pain since the in-service injury and 
that he has had pain in the right knee for approximately two 
years.  He asserts that those statements clearly show that 
his injury was incurred in service.  

The Board acknowledges that the veteran injured his right 
knee in service on two occasions; however, the Board observes 
that the June 1971 separation examination report indicates a 
normal evaluation of the right knee.  Furthermore, during the 
January 1972 VA examination, the veteran stated that his 
right knee did not bother him anymore.  Moreover, at the time 
of the January 1981 rating decision, the veteran had not 
presented any competent medical evidence linking his then 
existing knee disability, to include the torn medial 
meniscus, to any incident in service.

Under these circumstances, the Board finds that the veteran 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time.  As the veteran 
has not established CUE in the January 14, 1981 denial of 
service connection for right knee disability, the January 
1981 denial of the veteran's June 1980 claim remains final.  
Further, as the June 1980 claim was finally resolved in 
January 1981, it cannot provide the basis for assignment of 
an earlier effective date, as argued.

The legal authority governing effective dates is clear and 
specific, and the Board is bound by such authority.  Under 
the circumstances of this case, the appropriate effective 
date for the grant of service connection for right knee 
disability is the date of the June 6, 2002 claim (the 
effective date assigned by the RO in January 2005).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(3)(ii).  As there is 
no legal basis for assignment of any earlier effective date, 
the claim for an earlier effective date for the award of 
service connection in this case must be denied.  Where, as 
here, the law, and not the evidence, is dispositive, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than June 6, 2002 for the award of 
service connection for right knee disability, to include on 
the basis of CUE in a January 14, 1981 rating decision that 
continued the denial of service connection for right knee 
disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


